DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-5 in the reply filed on 12/15/21 is acknowledged.  Since the election is made without traverse, the restriction is deemed as proper and therefore made FINAL.  Claims 6-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 contains the limitation “formed into a desired shape and size”.  The term “desired” is indefinite because it is confusing what shapes and sizes are desired and what shapes and sizes are not desired.  Due to the subjective nature of the term, this phrase has an indefinite scope.  For examination purposes, all shapes and sizes are interpreted as desired.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kucharski et al US 2008/0245272 in view Carreras-Maldonado et al US 2007/0216058.
Per claim 1, Kucharski teaches a solid structure which may comprise sand [0034], wherein calcite bonds are formed from urease enzyme, with calcium and nitrogen (abstract).  While Kucharski teaches that the starting material may be a structure with layers that exist [0074], Kucharski does not teach a solid structure with solid layers of aggregate including sand.  Carreras-Maldonado teaches a paving block and molding process with a layered construction of materials [0004], wherein one of the aggregates may be sand [0042].  It would have been obvious to one of ordinary skill in the art to have formed a solid structure with the layered block of Carreras-Maldonado and utilized the microbial treatment of Kucharski because Kucharski teaches that such a treatment forms a high strength cement which has many uses including pavements [0008]-[0018].
Per claim 2, Carreras-Maldonado teaches shaping and sizing the stones [0029], [0049].
Per claim 3, Carreras-Maldonado teaches a textured surface [0049].
Per claim 4, Kucharski teaches urea as the nitrogen source (abstract).
Per claim 5, Kucharski teaches the calcium ions being calcium chloride [0065].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715